Citation Nr: 0915721	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1940 to July 
1945.  He died in July 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the appellant, in her March 2007 
Substantive Appeal, indicated that she desired a Board 
hearing before a Veteran's Law Judge sitting at the RO.  In a 
subsequent communication later that month, however, the 
appellant withdrew her request.  Accordingly, the Board may 
proceed with consideration of the present appeal.  

The issue of entitlement to service connection for the cause 
of the Veteran's death being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant filed her claim for DIC benefits in August 
2005.

2.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability at any time 
prior to his death.  Nor would he have been in receipt of 
such compensation, but for clear and unmistakable error in a 
prior decision, which has not been established here.



CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to the appellant's DIC claim under 38 U.S.C.A. 
§ 1318, VCAA notice is not found to be required.  Indeed, 
such claim cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

VA has obtained the deceased Veteran's service treatment 
records and VA records.  The appellant has provided VA with a 
Certificate of Death, but has not requested VA's assistance 
in obtaining any evidence.  Again, the Board's determination 
involves a question of law and does not turn on a factual 
dispute.  Consequently, there is no additional evidence that 
could be obtained to substantiate the claim, and no further 
action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  In 
any event, all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file, and the appellant has not contended otherwise.  
Thus no further development is required and the appellant is 
not prejudiced by a final adjudication at this time.

Analysis

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least 5 years from the date of his 
discharge or release from active duty, for 10 or more years 
immediately preceding his death or for a continuous period of 
not less than one year immediately preceding death, if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 C.F.R. § 3.22.

There have been a number of court decisions in recent years 
that have resulted in some confusion in the processing of 
claims for DIC under 38 U.S.C.A. § 1318.  Clarification has 
been provided by two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  A 
discussion of the evolution of the handling of such claims is 
pertinent to the understanding of why this claim must now be 
denied.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits, which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000), a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.  The 
regulation, as amended, specifically prohibited 
"hypothetical entitlement" as a basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to enhanced' DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, did permit 
"hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R. § 3.22, January 21, 2000.  
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.

In this case, there was no claim pending for DIC benefits 
claimed under the provisions of 38 U.S.C.A. § 1318 on January 
21, 2000.  Rather, the appellant filed her claim for DIC 
benefits in August 2005.  Thus, hypothetical entitlement is 
not for application in this case.  The appellant's claim for 
DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated 
with specific regard given to decisions made during the 
Veteran's lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after the 
Veteran's death.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits have not been met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  At the time of his death, the Veteran was in receipt 
of compensation for several service-connected disabilities 
with a highest combined rating of 80 percent, effective 
October 26, 2004.  He was not in receipt of a total 
disability evaluation based upon unemployability (TDIU).  As 
such, the Veteran was not rated as totally disabling at any 
point during his lifetime or at the time of his death.

The next question for consideration is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error (CUE) in a decision on a claim 
filed during the Veteran's lifetime.  In this case, neither 
the Veteran, during his lifetime, nor the appellant has 
successfully or specifically pled clear and unmistakable 
error in any of the rating actions that would have entitled 
the Veteran to a total rating at any time.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any 
claim of CUE must be pled with specificity).

In order for a claimant to successfully establish a valid 
claim of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo v. Brown, 6 Vet. App. 40, 44, review en banc 
denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and 
proof are two sides of the same coin; if there is a 
heightened proof requirement, there is, a fortiori, a 
heightened pleading requirement).  Again, in this case, the 
appellant has not specifically alleged CUE; she has never 
asserted any error in a previous rating decision.  
Accordingly, the appellant has not established a valid claim 
of CUE at this time.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the Veteran was entitled to a total service-connected 
disability rating for the requisite time period.  

Accordingly, as the Veteran was not entitled to receive a 
total disability rating at any time prior to his death, the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. § 
1318.

ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

According to his death certificate, the Veteran died in July 
2005, with the cause of death listed as pneumonia.  At the 
time of his death, service connection was in effect for 
residuals of a low back injury, with mild anterior 
spondylolisthesis and mild vertebral spurring; anxiety 
reaction, chronic, moderate, with posttraumatic stress 
disorder; shell fragment wound, multiple, muscle group XIX 
abdominal muscles; shell fracture wound, multiple, muscle 
group XXI, muscles of respiration; residuals of a fracture of 
the lunate bone of the left wrist with aseptic necrosis, 
nonunion and partial translunar dislocation; radicular signs 
with diminished perception, right lower extremity, associated 
with residuals of injury to the low back with mild anterior 
spondylolisthesis and mild vertebral spurring; radicular 
signs with diminished perception, left  lower extremity, 
associated with residuals of injury to the low back with mild 
anterior spondylolisthesis and mild vertebral spurring; and, 
scars of a shell fragment wound, healed, of the right hand 
with retained metallic foreign bodies. The combined 
disability rating for the Veteran's service-connected 
disabilities at the time of death was 80 percent.

The record shows that in connection with the Appellant's 
claim in this case, the RO issued her a correspondence in 
September 2005, which informed her that to substantiate the 
claim, the evidence must show that the Veteran either died 
while on active duty or that he died "from a service-
connected injury or disease."  The correspondence did not 
inform her of the disabilities for which service connection 
was in effect at the time of death, or advise her that the 
claim could be substantiated by evidence showing that the 
Veteran's service-connected disorders caused or contributed 
substantially or materially to his death, as required under 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Given the deficiencies in the September 2005 notice provided 
the appellant in this case, particularly as service 
connection was in effect for several disabilities when the 
Veteran died, the Board will remand the case for the issuance 
of 38 U.S.C.A. § 5103(a)-compliant notice.

The Board also notes that a VA medical opinion in this case 
only addresses the possible relationship between the deceased 
Veteran's orthopedic service-connected disabilities and his 
death from pneumonia.  However, the record discloses that, 
during his lifetime, the Veteran had peptic ulcer disease and 
stomach cancer.  A January 2007 letter from L.M.F. M.D. 
states that the Veteran's "generalized anxiety could have 
been due to posttraumatic stress disorder" and that the 
Veteran's "peptic ulcer disease and related problems could 
also be due to the same stress of combat."  This letter 
indicates that the Veteran's gastrointestinal maladies may 
have been related to his service-connected anxiety reaction, 
chronic, moderate, with posttraumatic stress disorder, and 
caused or contributed substantially or materially to his 
death.

Under the circumstances, and particularly given Dr. L.M.F.'s 
statements suggesting that the Veteran's service-connected 
anxiety reaction, chronic, moderate, with posttraumatic 
stress disorder contributed to his demise in some fashion, 
the Board is of the opinion that VA is required to obtain a 
medical opinion in this case.  See generally, McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
disabilities for which service connection 
was in effect at the time of the Veteran's 
death, and explain what information or 
evidence is necessary to substantiate a 
claim for service connection for the cause 
of a veteran's death on the basis of 
direct and secondary service connection.  
The letter must specifically inform the 
appellant which portion of the evidence is 
to be provided by the claimant and which 
part, if any, the RO will attempt to 
obtain on her behalf.

2.  Thereafter, the RO should arrange for 
a VA physician to review the medical 
records which are contained in the 
Veteran's claims folder.  The examiner 
should be requested to provide an opinion, 
with reasons, as to whether it is at least 
as likely as not (a 50 percent probability 
or greater) that the Veteran's service-
connected anxiety reaction, chronic, 
moderate, with posttraumatic stress 
disorder caused or contributed 
substantially or materially to his death.  
In considering this question, the examiner 
should specifically address whether the 
service-connected psychiatric disability 
at least as likely as not resulted in the 
gastrointestinal problems or stomach 
cancer, and if so, whether such disorders 
contributed to the Veteran's death.  The 
opinion of the physician should be 
associated with the Veteran's VA claims 
folder. 

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  If the examiner determines 
that the requested opinion cannot be 
provided without resort to mere 
speculation then he or she must discuss 
why an opinion is not possible.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


